Tilghman C. J.
Peter A. Browne, the plaintiff below, obtained a judgment against Liberty Browne, for 33 dollars 90 cents, before alderman Badger, on the 1st March, 1817. *497The defendant entered an appeal on the 21st March. This appeal was dismissed by the Court of Common Pleas, as not having been entered within the time prescribed by law. I consider this point as settled by the judgment of this Court, in Sims v. Hampton, March Terna, 1815. It was decided in that case, that in counting the twenty days allowed for entering an appeal from the award of arbitrators, the day on which the award was entered shall be excluded. The words of the arbitration act, (20th March, 1810, sect. 11,) are, “within twenty days after the entry of the award of the arbitrators on the prothonotary’s docket.” The words of the act on which the present case turns, (20th March, 1810, sect. 4,) are, “ within twenty days after judgment being given.” There is no reason why the mode of computation, in case of an appeal from the -judgment of an alderman, should be different from that which is adopted in case of an appeal from the award of arbitrators. I am, therefore, of opinion that this appeal was improperly dismissed," and the judgment should be reversed. . ...
Gibson J. was absent.
Duncan J.
This mode of computation of the twenty days allowed for entering an appeal, in not taking into computation the day on which the award;is filed, appears to me the most reasonable rule, as the award may be returned to the office on the last hour of the day; and the utmost latitude of construction should prevail, as it is in favour of the constitutional right of the party to' have his cause tried by a jury of the country ; and,as it has beeh adopted, I am not disposed to disturb it.
Judgment reversed.